EXHIBIT 10.33

 

 

[image_001.gif]

 

 

As of September 25, 2015

 

Middlesex Water Company

Tidewater Utilities, Inc.

White Marsh Environmental Systems, Inc.

Pinelands Water Company

Pinelands Wastewater Company

Utility Service Affiliates, Inc.

Utility Service Affiliates (Perth Amboy) Inc.

Tidewater Environmental Services, Inc.



1500 Ronson Road

Iselin, New Jersey 08830


Attn: A. Bruce O’Connor, Vice President, Treasurer and Chief Financial Officer

 

Re:Uncommitted Line of Credit

 

Dear Mr. O’Connor:

 

We are pleased to advise you that Bank of America, N.A., a national banking
association (the “Bank”) has established for Middlesex Water Company, a New
Jersey corporation, and its subsidiaries, Tidewater Utilities, Inc., a Delaware
corporation, White Marsh Environmental Systems, Inc., a Delaware corporation,
Pinelands Water Company, a New Jersey corporation, Pinelands Wastewater Company,
a New Jersey corporation, Utility Service Affiliates, Inc., a New Jersey
corporation, Utility Service Affiliates (Perth Amboy) Inc., a New Jersey
corporation, and Tidewater Environmental Services, Inc., a Delaware corporation,
as joint and several co-borrowers (parent and subsidiary corporations
individually and collectively referred to herein as “Borrower”), an uncommitted
line of credit (the “Uncommitted Facility”). The aggregate Advances outstanding
under the Uncommitted Facility shall not at any time exceed Twenty Eight Million
Dollars ($28,000,000) (the “Uncommitted Facility Limit”). For the purposes
hereof, an “Advance”, shall mean any loan made by the Bank to the Borrower under
the Uncommitted Facility (the “Loans”). The terms and conditions of the
Uncommitted Facility are as follows:

 

Loans

Discretionary:All Loans under this Uncommitted Facility shall be at the sole
discretion of the Bank. Without limiting the generality of the foregoing, no
Loan shall be made after the Expiration Date. This letter is not a commitment by
the Bank to extend credit. If at any time any Loans exceed the Uncommitted
Facility Limit, the Borrower agrees to immediately pay the Loans in an aggregate
amount equal to such excess.

 

Availability Date: The Uncommitted Facility will become available to the
Borrower on September 25, 2015 (the “Availability Date”).



 

 

 

Expiration Date: September 23, 2016 (the “Expiration Date”).

 

Requests for Loans: Any request for a Loan shall be made by any of the
individuals authorized to sign loan agreements on behalf of the Borrower (each
an “Authorized Individual”). Unless otherwise agreed by the Bank, any such
request must be received by the Bank at the address, telephone number or
facsimile number listed below the Bank’s signature not later than 11:00 a.m.,
EST time, three (3) days prior to the date of the requested Loan (which must be
a day on which the Bank is open to conduct substantially all of its business).
Any telephonic notice to the Bank requesting a Loan must be confirmed promptly
by delivery to the Bank of a written borrowing notice, appropriately completed
and signed by an Authorized Individual at the address listed below the Bank’s
signature. The Bank may, but is under no obligation, honor telephone or telefax
instructions for advances or repayments given, or purported to be given, by any
one of the Authorized Individuals.

 

 

Payment:All Loans shall be repaid on or prior to the Expiration Date.

Direct Debit: The Borrower agrees that the Bank may debit the amount owing by
the Borrower to the Bank, whether by demand or otherwise, from deposit account
number XXXXXXXXX owned by the Borrower, or such other of the Borrower’s accounts
with the Bank as designated in writing by the Borrower (the “Account”). Unless
demanded earlier by the Bank, the Bank will debit the Account for interest owed
the Bank on each Interest Payment Date (as defined in the Note) and will debit
the Account for principal owed to the Bank on the Expiration Date.

Loan

Documentation:The Loans (if any) and any terms related thereto shall be
evidenced by a promissory note satisfactory in form and substance to the Bank
executed by the Borrower (the “Note”). The Borrower shall execute and deliver to
the Bank such other documents, certificates and information as the Bank may
reasonably request from time to time.

 

Fees and Expenses: Borrower will pay all reasonable costs and expenses incurred
by Bank associated with the preparation, due diligence, administration and
enforcement of all documentation executed in connection with the Uncommitted
Facility, including, without limitation, the legal fees of counsel to Bank
regardless of whether any Loans are advanced under the Uncommitted Facility.

 

Additional

Documentation:Prior to the initial Advance or any additional Advance, as
requested by the Bank, the Bank shall receive the following documents, in form
and substance satisfactory thereto:

 

(a)Duly executed and delivered Note.

 

-2- 

 



(b)Evidence that the execution, delivery and performance by the Borrower under
the Note and any instrument or agreement otherwise required by the Bank has been
duly authorized.

 

(c)A copy of the Borrower’s organization documents and incumbency certificates.

 

(d)Such other documentation as reasonably requested by the Bank.

 

(e)Legal Opinion of In House Counsel to the Borrower relative to matters of
authority, existence and enforceability.

 

Notice:The Bank hereby notifies the Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)) (the “Act”), the Bank is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Bank to
identify the Borrower in accordance with the Act.

 

Indemnity: The Borrower will indemnify and hold the Bank harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (a) this letter agreement, the Note or any
document required hereunder or thereunder (collectively, the “Loan Documents”)
or executed in connection herewith or therewith, (b) any Loans or other credit
accommodations extended by the Bank to the Borrower hereunder or under any other
Loan Document, and (c) any claim, litigation or proceeding related to or arising
out of this letter agreement or any other Loan Document, or any such Loans or
credit accommodations. This indemnity includes but is not limited to attorneys'
fees. This indemnity extends to the Bank, its parent, subsidiaries, affiliates
and all of their directors, officers, employees, agents, successors, attorneys,
representatives, advisors and assigns. This indemnity will survive repayment of
the Borrower's obligations to the Bank and the termination of this letter
agreement and the other Loan Documents. All sums due to the Bank under this
paragraph shall be obligations of the Borrower due and payable within 3 Business
Days of demand.

 

Tax Gross-Up: All payments made by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any taxes. If applicable laws require the deduction or withholding of tax
from any such payment, (i) the sum payable shall be increased as necessary so
that after all required deductions or withholdings have been made, the Bank
receives an amount equal to the sum it would have received had no such deduction
or withholding been made, and (ii) the Borrower shall or shall cause such tax to
be paid over to the applicable taxing authority in accordance with applicable
laws.



-3- 

 

 

Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey. Nothing in this paragraph shall be
construed to limit or otherwise affect any rights or remedies of the Bank under
federal law. The Borrower agrees that any action or suit against the Bank
arising out of or relating to this letter agreement or any other Loan Document
shall be filed in federal court or state court located in the in the State of
New Jersey as determined appropriate by the Bank.   The Borrower agrees that the
Bank shall not be deemed to have waived its rights to enforce this section by
filing an action or suit against the Borrower in a venue outside of the State of
New Jersey.  If the Bank does commence an action or suit arising out of or
relating to this letter agreement or any other Loan Document, the Borrower
agrees that the case may be filed in federal court or state court in the State
of Jersey. The Bank reserves the right to commence an action or suit in any
other jurisdiction where the Borrower, any guarantor, or any collateral has any
presence or is located. The Borrower consents to personal jurisdiction and venue
in such forum selected by the Bank and waives any right to contest jurisdiction
and venue and the convenience of any such forum. The provisions of this section
are material inducements to the Bank’s entry into this letter agreement and the
funding of each Loan.

Waiver of Jury

Trial:EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
LETTER AGREEMENT, ANY LOAN, ANY LOAN DOUCMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS LETTER AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION AND (c) CERTIFIES THAT
THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.

 

Limitation of

Liability:To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against the Bank and its affiliates on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan, this letter agreement, any Loan Document, or
any agreement or instrument contemplated hereby or thereby and the transactions
contemplated hereby or thereby. The Bank shall incur no liability to the
Borrower in acting upon any telephone, telex, or other communication that the
Bank in good faith believes has been given by an authorized representative of
the Borrower.



-4- 

 

 

Miscellaneous: No failure or delay by the Bank in exercising, and no course of
dealing with respect to, any right, power, or privilege hereunder, under the
Note, under any other document contemplated hereby or thereby or at law shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, power, or privilege hereunder, under any other Loan Document or at law
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The rights and remedies of the Bank provided herein
and in the other Loan Documents shall be cumulative and not exclusive of any
other rights or remedies provided by law. If any provision of this letter
agreement or any other Loan Document shall be held invalid or unenforceable in
whole or in part, such invalidity or unenforceability shall not affect the
remaining provisions hereof or thereof. No provision of this letter agreement or
any other Loan Document may be modified or waived except by a written instrument
signed by the Bank and the Borrower.

 

Counterparts:This letter agreement and any other Loan Document may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart by fascimile or other secure
electronic format (.pdf) shall be as effective as an original.

 

Integration:THIS LETTER AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Please indicate your acknowledgment of the foregoing by signing and returning
the enclosed copy of this letter to Bank of America, N.A.

 

  Very truly yours,       Bank of America, N.A.       By:  /s/Dilcia P.
Hill                                                Name/Title:  Dilcia P. Hill,
Vice President   Address: 3670 Route 9 South, Freehold, NJ 07728
Attention: Dilcia Hill, Senior Portfolio
Management Officer and Vice President   Telephone: (732) 984-9142   Facsimile:
(732) 984-9153

 

 

 

[SIGNATURE PAGE ATTACHED]

 

-5- 

 



 

Uncommitted Line of Credit Letter Agreement Signature Page

 

Acknowledged and Agreed:

 

Middlesex Water Company         By: /s/A. Bruce O’Connor   Name/Title: A. Bruce
O’Connor, VP, Treasurer and CFO         Tidewater Utilities, Inc.         By:
/s/A. Bruce O’Connor   Name/Title: A. Bruce O’Connor, Treasurer         White
Marsh Environmental Systems, Inc.         By: /s/A. Bruce O’Connor  
Name/Tile:   A. Bruce O’Connor, Treasurer         Pinelands Water Company      
  By: /s/A. Bruce O’Connor   Name/Title: A. Bruce O’Connor, VP & Treasurer      
  Pinelands Wastewater Company         By: /s/A. Bruce O’Connor   Name/Title: A.
Bruce O’Connor, VP & Treasurer         Utility Service Affiliates, Inc.        
By: /s/A. Bruce O’Connor   Name/Title: A. Bruce O’Connor, Treasurer        
Utility Service Affiliates (Perth Amboy) Inc.         By: /s/A. Bruce O’Connor  
Name/Title: A. Bruce O’Connor, VP & Treasurer         Tidewater Environmental
Services, Inc.           By: /s/A. Bruce O’Connor   Name/Title: A. Bruce
O’Connor, Treasurer  

 

 



-6- 

 

